     Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

CATRISHA MICKLE,                       §
INDIVIDIALLY AND ON BEHALF OF          §
ALL THOSE SIMILARLY SITUTATED          §
                                       §
      Plaintiff,                       §
                                       §    CIVIL ACTION NO: 1:19-CV-00044-MAC
v.                                     §
                                       §
SAGORA SENIOR LIVING, INC.             §
                                       §
      Defendant.                       §
                                       §


       DEFENDANT’S RULE 12(B)(3) MOTION TO TRANSFER OR DISMISS
             FOR IMPROPER VENUE AND SUPPORTING BRIEF


                                           GREGORY C. ROTA
                                           SBN 24000032
                                           JOSHUA ANDERSON
                                           SBN 24027198
                                           HORNE ROTA MOOS, LLP
                                           2777 Allen Parkway, Suite 1200
                                           Houston, Texas 77019-2141
                                           (713) 333-4500
                                           (713) 333-4600 - Facsimile
                                           grota@hrmlawyers.com
                                           janderson@hrmlawyers.com

                                           ATTORNEYS FOR DEFENDANT
                                           SAGORA SENIOR LIVING, INC.
       Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 2 of 10



                                               TABLE OF CONTENTS

INDEX OF AUTHORITIES........................................................................................................... ii

I.       FACTUAL BACKGROUND ..............................................................................................1


II.       IMPROPER VENUE UNDER 28 U.S.C. § 1391(b) ...……………………………...…... 2

         A. THE APPLICABLE STANDARD UNDER RULE 12(b)(3) ………………………. 2

         B. PLAINTIFF’S VENUE ALLEGATIONS …………………………………………... 3


III.     CONCLUSION AND PRAYER FOR RELIEF…………………………………………. 5

CERTIFICATE OF SERVICE ........................................................................................................7




                                                                ii
     Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 3 of 10



                              INDEX OF AUTHORITIES

CASES:

Perez v. Pan American Life Ins. Co.,
         70 F.3d 1268, 1995 U.S. App. LEXIS 41289, 1995 WL 696803 (5th Cir. 1995)
         ………………………………………………………………………………………….. 3
Advanced Dynamics Corp. v. Mitech Corp.,
       729 F.Supp. 519 (N.D. Tex. 1990) …………………………………………………….. 3

Ross v. Digioia,
        2012 U.S. Dist. Lexis 2748, at *5 (E.D. La. January 10, 2012) ...…………………....... 3

Ginter ex rel. Ballard v. Belcher, Prendergast & Laporte,
        536 F.3d 439, 441, 449 (5th Cir. 2008) ………………………………………….…….. 3

Ross v. Digioia,
        2012 U.S. Dist. Lexis 2748, at *8 at, 2012 WL 72703, at *3...………………………... 4

McClintock v. School Bd. of East Feliciana Parish,
       299 Fed. App'x 363, 365 (5th Cir. 2008) ……………………………………………… 4

Gulf Ins. Co. v. Glasbrenner,
         417 F.3d 353, 357 (2d Cir. 2005) …………………………………………………..... 4,5

Jolie Design & Décor, Inc. v. BB Frosch, LLC,
         2018 U.S. Dist. Lexis 11339 (E.D. La. January ,018).……………………………...… 4

BNSF R. Co. v. Tyrrell,
        137 S. Ct. 1549, 1558-59, 198 L. Ed. 2d 36 (2017)……………………..…………….. 5

Miller Masonry, Inc. v. EMB Quality Masonry, LLC,
        2014 U.S. Dist. LEXIS 148828, at *8-9 (E.D. La. October 20, 2014) ………….…….. 5




                                           iii
      Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 4 of 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

CATRISHA MICKLE,                                 §
INDIVIDIALLY AND ON BEHALF OF                    §
ALL THOSE SIMILARLY SITUTATED                    §
                                                 §
       Plaintiff,                                §
                                                 §     CIVIL ACTION NO: 1:19-CV-00044-MAC
v.                                               §
                                                 §
SAGORA SENIOR LIVING, INC.                       §
                                                 §
       Defendant.                                §
                                                 §


         DEFENDANT’S RULE 12(B)(3) MOTION TO TRANSFER OR DISMISS
               FOR IMPROPER VENUE AND SUPPORTING BRIEF


       Defendant Sagora Senior Living, Inc. hereby files this motion pursuant to Rule 12(b)(3)

of the Federal Rules of Civil Procedure and respectfully requests that the Court transfer this suit

to the United States District Court for the Southern District of Texas or, in the alternative, the

United States District Court for the Northern District of Texas or dismiss this suit for improper

venue and in support of this request would show as follows:

                                           I.
                                 FACTUAL BACKGROUND

       This is a putative class action and/or collective action to recover overtime wages and

liquidated damages brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201, et seq., and Texas common law (quantum meruit). (Complaint at ¶ 1). Defendant Sagora

Senior Living, Inc. (“Sagora”) is a Texas corporation with its principal place of business in Fort

Worth, Texas. Sagora operates senior living facilities in five states but its primary human

resources, payroll, accounting and all central business functions are performed in Fort Worth.


                                                4
      Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 5 of 10



        Sagora operates facilities in Alabama, California, Florida, Oklahoma, and Texas. (See

Exhibit “A”). In Texas, Sagora operates twenty-five senior living centers. Only one of those

facilities is located in the Eastern District of Texas. (See id.). That facility, Lynridge, is located

at 304, W. FM 544, Murphy, Texas 75094 in the Sherman Division of the Eastern District. Other

than the Lynridge location, Sagora does not operate within the Eastern District of Texas and does

not employ any employees within the Eastern District of Texas. (See id.).

        Plaintiff works for Sagora at Landon Ridge Kingwood (“Kingwood”). (See id.). While

employed by Sagora, Plaintiff never worked at any facility other than Kingwood. Kingwood is

located at 24025 Kingwood Place Drive, Kingwood, Texas 77339 in Montgomery County,

Texas. Plaintiff resides at 530 International Village, Humble, Texas 77338 in Harris County,

Texas. (See id.). Both Kingwood and Plaintiff’s residence are located in the Houston Division

of the Southern District of Texas. (See id.).


                                   II.
    PLAINTIFF HAS FILED IN AN IMPROPER VENUE UNDER 28 U.S.C. § 1391(b)

        A. The Applicable Standard under Rule 12(b)(3).

        A motion to dismiss for improper venue pursuant to Federal Rule of Civil Procedure

12(b)(3) requires a district court to determine whether venue is supported by the federal venue

statute, 28 U.S.C. § 1391. If venue is not supported by 28 U.S.C. § 1391, then "[t]he district

court of a district in which is filed a case laying venue in the wrong division or district shall

dismiss, or if it be in the interest of justice, transfer such case to any district or division in which

it could have been brought." 28 U.S.C. § 1406(a).

        Once a defendant has raised the improper venue issue by motion, the plaintiff bears the

burden to establish that the district she chose is the proper venue. Perez v. Pan American Life

Ins. Co., 70 F.3d 1268, 1995 U.S. App. LEXIS 41289, at *6, 1995 WL 696803 (5th Cir. 1995)


                                                   5
      Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 6 of 10



(citing Advanced Dynamics Corp. v. Mitech Corp., 729 F.Supp. 519 (N.D. Tex. 1990) ("When an

objection to venue has been raised, it is the Plaintiff's burden to establish that venue is proper in

the judicial district in which the action has been brought."); accord Ross v. Digioia, 2012 U.S.

Dist. Lexis 2748, at *5 (E.D. La. January 10, 2012). Rule 12(b)(3) permits the Court to look at

all evidence in the record beyond simply those facts alleged in the complaint and its proper

attachments. Ginter ex rel. Ballard v. Belcher, Prendergast & Laporte, 536 F.3d 439, 441, 449

(5th Cir. 2008).

       B. Plaintiff’s Venue Allegations.

       Plaintiff relies on 28. U.S.C. § 1391(b) for its jurisdictional allegations. Section 1391(b)

states as follows:

           (b)Venue in General.—A civil action may be brought in—
              (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district is located;
              (2) a judicial district in which a substantial part of the events or
              omissions giving rise to the claim occurred, or a substantial part of
              property that is the subject of the action is situated; or
              (3) if there is no district in which an action may otherwise be
              brought as provided in this section, any judicial district in which
              any defendant is subject to the court’s personal jurisdiction with
              respect to such action.

       Plaintiff asserts that venue is proper in the Eastern District of Texas because Sagora

“maintained a working presence throughout this District and Division” and because “Mickle

performed work for Sagora in this District and Division.” Plaintiff contends that this combination

of factual allegations suffices for the purpose of demonstrating that “a substantial part of the

events or omissions giving rise to the claim occurred.” (Complaint at ¶¶ 18-20). Thus, Plaintiff

relies solely upon Section 1391(b)(2) for her venue allegations.

       "To be a proper venue under Section 1391(a)(2), the chosen venue does not have to be

the place where the most relevant events took place, but the selected district's contacts still must



                                                 6
      Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 7 of 10



be substantial." Ross, 2012 U.S. Dist. Lexis 2748, at *8, 2012 WL 72703, at *3 (citing

McClintock v. School Bd. of East Feliciana Parish, 299 Fed. App'x 363, 365 (5th Cir. 2008)

(holding that venue was improper because "no events, let alone a 'substantial part of the events'

occurred in the chosen district")). In Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir.

2005), the Second Circuit cautioned courts “to take seriously the adjective 'substantial'’ and . . .

“to construe the venue statute strictly.” Accordingly, “for venue to be proper, significant events

or omissions material to the plaintiff's claim must have occurred in the district in question . . . .”

Id.; accord Jolie Design & Décor, Inc. v. BB Frosch, LLC, 2018 U.S. Dist. Lexis 11339 (E.D.

La. January 24, 2018).

        In the present case, absolutely nothing occurred between the parties within this District,

much less anything substantial that gave rise to Plaintiff’s claims. In fact, Plaintiff has not

accurately pleaded the occurrence of a single event or omission giving rise to her claims that

occurred within the Eastern District. Plaintiff does not and has not ever worked for Sagora in

this District; nor does she live in this District. (See Exhibit “A”).

        Moreover, the fact that Sagora operates a single facility in this District, one at which

Plaintiff never worked, cannot support venue under § 1391(b). First, the presence of this facility

would not even satisfy the threshold of minimum contacts under a general jurisdiction analysis.

See BNSF R. Co. v. Tyrrell, 137 S. Ct. 1549, 1558-59, 198 L. Ed. 2d 36 (2017). Second, the

substantial part test requires a more significant relationship to the forum than is required by the

minimum contacts test of personal jurisdiction and presupposes a connection between the

contacts and the claim brought by the plaintiff. See Glasbrenner, 417 F.3d at 357 (“It would be

error, for instance, to treat the venue statute's 'substantial part' test as mirroring the minimum

contacts test employed in personal jurisdiction inquiries."); accord Miller Masonry, Inc. v. EMB




                                                   7
      Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 8 of 10



Quality Masonry, LLC, 2014 U.S. Dist. LEXIS 148828, at *8-9 (E.D. La. October 20, 2014).

Given the absence of any connection between the Lynridge facility in the Sherman Division and

the claim asserted by Plaintiff, the presence of that facility clearly does not place venue in this

Court.

   Given that venue is improper in this District, Defendant respectfully requests that the Court either

dismiss this suit for improper venue or transfer the suit. Should the Court decide to transfer the suit,

Defendant requests a transfer to the Southern District of Texas. Plaintiff resides in the Southern

District of Texas. The facility at which Plaintiff worked is located in the Southern District of Texas.

Accordingly, a substantial part of the events or omissions giving rise to the claim occurred in the

Southern District and the majority of witnesses reside there as well. Alternatively, because Sagora’s

principal place of business is in the Northern District, venue is also proper in the Northern District

of Texas.

                                         III.
                           CONCLUSION AND PRAYER FOR RELIEF

         Since Plaintiff has filed this suit in an improper venue in the Eastern District of Texas,

Defendant respectfully requests that the Court either dismiss this suit for improper venue or

transfer this suit to United States District Court for the Southern District of Texas or,

alternatively, the United States District Court for the Northern District of Texas.




                                                   8
Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 9 of 10



                                     Respectfully submitted,

                                     HORNE ROTA MOOS, LLP

                                     BY:    /s/ Gregory C. Rota
                                            GREGORY C. ROTA
                                            SBN 24000032
                                            JOSHUA ANDERSON
                                            SBN 24027198
                                            2777 Allen Parkway, Suite 1200
                                            Houston, Texas 77019-2141
                                            (713) 333-4500
                                            (713) 333-4600 - Facsimile
                                            grota@hrmlawyers.com
                                            janderson@hrmlawyers.com

                                     ATTORNEYS FOR DEFENDANT
                                     SAGORA SENIOR LIVING, INC.




                                 9
     Case 4:19-cv-01761 Document 8 Filed on 03/14/19 in TXSD Page 10 of 10



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, I electronically filed the foregoing Defendant’s
Rule 12(b)(3) Motion to Transfer or Dismiss for Improper Venue and Supporting Brief, with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following attorneys of record:

       Clif Alexander                              Via CM/ECF: clif@a2xlaw.com
       Austin Anderson                             Via CM/ECF: austin@a2xlaw.com
       Lauren E. Braddy                            Via CM/ECF: lauren@a2xlaw.com
       Alan Clifton Gordon                         Via CM/ECF: cgordon@a2xlaw.com
       Carter T. Hastings                          Via CM/ECF: carter@a2xlaw.com
       George Shimmel                              Via CM/ECF: geordie@a2xlaw.com
       ANDERSON ALEXANDER, PLLC
       819 N. Upper Broadway
       Corpus Christi, Texas 78401

       ATTORNEYS FOR PLAINTIFF


                                                           /s/ Gregory C. Rota
                                                           GREGORY C. ROTA




                                              10
